Title: From George Washington to Robert Dinwiddie, 25 April 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir,
25th April 1754 Wills Creek [Md.]

Captain Trents Ensign Mr Ward this Day arrived from the Forks of Monongehele, and brings the disagreeable account that the Fort on the Seventeenth Instant was surrender’d at the summons of Captain Contrecour to a Body of French consisting of upwards of one Thousand Men, who came from Vena[n]go with Eighteen pieces of Cannon, Sixty Battoes, and three Hundred Canoes: they gave him liberty to bring off all his men and working Tools, which he accordingly did the same Day.
Immediately upon this Information I called a Council of War to advise on proper measures to be taken in this Exigence; a Copy of whose resolves, with the proceedings I herewith inclose by the Bearer, who I have continued Express to your Honour for more minute Intelligence.
Mr Ward has the Summons with him, and a speech from the Half King which I also inclose with the Wampum: He is accompanied by one of the Indians that is mentioned therein, who were sent to see where we were, what was our strength, and to know the time to expect us out; the other Young man I have prevailed upon to return to the Half King with the following Speech.
“Sachems Warriours of the Six united Nations; Shanoahs and Delawares, our Friends and Brethren:
“I received by the Bucks Brother your speech, who came to us with the two young men five sleeps after leaveing you; We return you thanks from Hearts glowing with Affection for your steadfast adherence to us, for your kind speech, and for your wise Councils, and directions to the Bucks Brother.
[“]The Young man will inform you where he met a small part

or our army advancing towards you, Clearing the Roads for a great Number of our Warriours that are immediately to follow with our Great Guns, our Ammunition, and our Provisions.
[“]I could not delay to let you know our Hearts and therefore have sent back one of the Young Men with this speech to acquaint you with them; while I have sent the other according to your desire to the Governour of Virginea with the Bucks Brother to deliver your speech and Wampum, And to be an Eye witness of the preparations we are makeing, to come in haste to support you, whose Interest is as dear to us as our Lives. We resent the usage of the treacherous French, and our Conduct henceforth will plainly shew to you how much we have it at Heart.
[“]I cannot be easye without seeing you, before our Forces meet at the Fork of the Roads, and therefore have the greatest inclination that you and Esscruniata or one of you meet me on the Road as soon as possible to assist us in Council. To Assure you of the good will we bare you; and to confirm the truth of what has been said, I herewith present you this string of Wampum that you may thereby remember how much I am Your Brother and Friend

     
      [“]Go: WashingtonalsConnotaucarious
     
    
 

[“]To The Half KingEsscruneata & the Belt of Wampum[”]

I hope my proceedings in these affairs will be Satisfactory to Your Honour, as I have to the Utmost of my knowledge consulted the Interest of the Expedition and good of my Country: whose Rights, while they are asserted in so just a Cause I will defend to the last remains of Life. Hitherto the difficulty I have met with in Marching has been greater than I expect to encounter on Ohio where probably I may be surround’d by the Enemy; and this occasion’d by those who had they acted as becometh every good Subject, would have exerted their Utmost abilitys to forward our just designs Out of Twenty four Waggons that were impress’d at Winchester, we got but Ten after waiting a week, and some of those so illy provided with Teams that we could not travel with them without the Soldiers assisting

them up the Hills. when it was known they had better Teams at home. I doubt not but in some points I may have strained the Law, but I hope as my sole motive was to Expedite the March, I shall be supported in it should my authority be Questioned which at present I dont Apprehend will, unless some busy body intermeddles.
Your Honour will see by the resolves in Council that I am destin’d to Monongehele with all the diligent dispatch in My power. We will endeavour to make the Road sufficiently good for the heaviest Artillery to pass and when we Arrive at Red Stone Creek Fortifie ourselves as strongly as the short time will allow off. I doubt not but to maintain a possession there till we are Reinforced (If it seasonably Arrives) unless the waters rising admit their Cannon to be convey’d up in Canoes and then I flatter myself we shall not be so wanting for Intelligence but to get timely notice of it and make a good Retreat.
I hope your Honour will see the absolute Necessity there is for haveing as soon as our Forces are collected a Number of Cannon (some of heavy Mettle) with Mortors Granadoes &c. to attack the French, and put us on an equal footing with them.
Perhaps it may also be thought adviseable to Invite the Cherokees, Cawtabas, and Chicasaws to March to our Assistance (as we are informed that Six Hundred Chippoways & Ottaways are Marching down Sciodo Creek to join the French that are coming up Ohio). In that case I would beg leave to recommend their being Orderd to this Place first that a peace may be concluded between them and the Six Nations for I am informed by several hands that as there is no good harmony subsisting betwixt them that by comeing first to Ohio it may create great discords and turn much to our disadvantage.
As I had oppertunitys to the Governour’s of Maryland and Pensylvania I wrote to both acquainting them with these advices, and inclosed the Summons and Indian speech, which I hope your Honour will not think me too forward in doing: I consider’d that the Assembly of Maryland was to sit in five days time, and the Pensylvania Assembly now Sitting and that by giveing them timely notice something might be done which would turn to the advantage of this Expedition which now requires all the Force we can Muster.

By the best information I can get I much doubt whether any of the Indians will be in to treat in May. I am with all due respect and regard Your Honours most Obt & Very Humle Servt

Go: Washington


Query Whether the Indian Women and Children if they settle amongst us are to be maintained at our Expence or not, they will Expect it.

